Exhibit 10.5

12.14.12

December 21, 2012

Effective as of January 1, 2013

Brian Roberts

c/o Warner Music Inc.

75 Rockefeller Plaza

New York, NY 10019

Dear Brian,

This letter summarizes the terms of your continued employment with Warner Music
Inc. (“Company”), as described below. You and Company both acknowledge and agree
that effective as of January 1, 2013 (“Effective Date”), your employment
agreement with Company, dated November 10, 2011 (the “Prior Employment
Agreement”), shall be terminated. Upon the termination of your Prior Employment
Agreement, your employment with Company will be “at-will”. This means that
either you or Company will have the right to end the employment relationship for
any reason, at any time, with or without notice and with or without cause. Your
at-will status shall not be affected by this letter and your at-will
relationship with Company cannot be changed by anything that is said or written
or by conduct unless such change is specifically acknowledged in a document that
is signed by an authorized executive of Company.

In addition, you and Company both acknowledge and agree that as of the Effective
Date, you will (i) become a Service Member (as such term is defined in the in
the Limited Liability Company Agreement of WMG Management Holdings, LLC, dated
January 1, 2013 (the “LLC Agreement”)) of WMG Management Holdings, LLC and
(ii) be eligible to participate in the Warner Music Group Corp. Senior
Management Free Cash Flow Plan (the “Plan”), in each case, in accordance with
the terms and conditions of the LLC Agreement and the Plan, as applicable, and
shall be subject to the applicable terms and conditions therein. For the
avoidance of doubt, in the event of a conflict between the terms and conditions
of the LLC Agreement or the Plan and the terms and conditions contained herein,
the terms of the LLC Agreement or Plan, as applicable, shall govern.
Notwithstanding anything to the contrary in this letter, any entitlements that
you may have under the Plan shall be treated in accordance with the terms and
conditions therein.

The terms of your at-will employment shall be as follows:

1. Position: Executive Vice President & Chief Financial Officer, Warner Music
Inc.

2. Annual salary: $550,000 per year. You will be paid in accordance with
Company’s normal payroll practices.

3. Annual FCF Bonus: You shall be entitled to receive an Annual FCF Bonus (as
such term is defined in the Plan) in accordance with, and subject to the terms
and conditions of, the Plan; provided that Free Cash Flow (as defined in the
Plan) for the relevant fiscal year is greater than zero. You acknowledge and
agree that, for all periods from and after the Effective Date, an



--------------------------------------------------------------------------------

Annual FCF Bonus shall be your only bonus from Company and its affiliates. For
the avoidance of doubt, your annual bonus for the Company’s 2012 fiscal year
shall be determined in accordance with Company’s 2012 bonus plan and your Prior
Employment Agreement.

4. Benefits: While you are employed hereunder, you shall be entitled to all
fringe benefits generally accorded to employees of Company at your level from
time to time, including, but not limited to, vacation, medical health and
accident, group insurance and similar benefits, provided that you are eligible
under the general provisions of any applicable plan or program and Company
continues to maintain such plan or program during the term of your employment.

5. Exclusivity: Your employment with Company shall be full-time and exclusive,
except for your services to WMG Management Holdings, LLC; provided, however, to
the extent such activities do not interfere with the performance of your duties
hereunder, you shall not be precluded from the activities listed on Schedule A
hereto. During the term of your employment, you shall be subject to the
Non-Competition restrictions as set forth in Section 3.6(a) of the LCC
Agreement.

6. Reporting: You shall work under the supervision and direction of the senior
executive officers of Company and shall perform such duties as you shall
reasonably be directed to perform by such senior officers.

7. Termination by Company for “Cause”: Company may at any time while you are
employed by Company, by written notice, terminate your employment for Cause (as
defined below), such Cause to be specified in the notice of termination. The
following acts shall constitute “Cause” hereunder: (i) ceasing to perform your
material duties to Company or any of its affiliates (other than as a result of
vacation, approved leave, or your incapacity due to physical or mental illness
or injury), which failure amounts to an extended neglect of such duties,
(ii) engaging in conduct that is demonstrably and materially injurious to the
business of Company or any of its affiliates, (iii) conviction of, or plea of
guilty or no contest to, any misdemeanor involving as a material element fraud,
dishonesty or sale or possession of illicit substances, or to a felony,
(iv) failing to follow the lawful instructions of Company’s board of directors
or your direct superiors to the extent such instructions have been communicated
to you, or (v) your breach of any material covenant contained in this letter.
Notice of termination given to you by Company shall specify the reason(s) for
such termination, and in the case where a cause for termination described in
clause (i), (iv) or (v) above shall be susceptible of cure, if you fail to cure
such cause for termination within fifteen (15) days after the date of such
notice, termination shall be effective upon the expiration of such fifteen
(15)-day period, and if you cure such cause within such fifteen (15)-day period,
such notice of termination shall be ineffective. In all other cases, notice of
termination shall be effective on the date thereof. In the event of a
termination of your employment by Company for Cause, you shall have no further
rights to payments or benefits from Company other than the right to receive any
accrued but unpaid salary, accrued vacation pay, any unreimbursed expenses and
any accrued but unpaid benefits, in each case to the date of your termination
and in accordance with the applicable Company plan or policy (collectively, the
“Basic Termination Payments”), except that any entitlements you may have under
the Plan shall be governed by its terms.

8. Termination by Company other than for “Cause”: Company may at any time while
you are employed by Company terminate your employment for any reason other than
for Cause. In the

 

2



--------------------------------------------------------------------------------

event of a termination by Company other than for Cause, death or disability,
your sole remedy shall be that you shall be eligible to receive (i) the Basic
Termination Payments and (ii) subject to your execution of a release, in
Company’s standard form, as in effect at the time of your termination (the
“Release”), and such Release having become irrevocable, within seventy (70) days
following the date of termination of your employment, the Termination Payments
(as such term is defined below), except that any entitlements you may have under
the Plan shall be governed by its terms. Any Termination Payments payable to you
under this letter shall be made by Company in accordance with its regular
payroll practices, commencing on the next possible pay cycle following your date
of termination, at the same salary rate as was in effect as of your date of
termination, for the applicable period as is necessary to cause the full amount
due to be paid; provided, that such period shall not exceed fifty-two weeks
(such period, the “Payment Period”); provided further that (i) the first
installment shall not be paid prior to the first possible payroll cycle after
the Release becomes non-revocable or (ii) if the seventy (70) day period for
execution and non-revocation of the Release begins in one calendar year and ends
in a subsequent calendar year, the first of the installments of your severance
pay shall be paid on the first payroll cycle after the seventieth (70th) day
following the date your employment terminates, and in each case will include any
installments that would previously have been paid if the Release had been
effective on the date of your termination of employment. Following the delivery
of an executed release pursuant to this section, you shall have no duty to seek
substitute employment, and Company shall have no right of offset against any
amounts paid to you under this section with respect to any compensation or fees
thereafter received by you from any employment thereafter obtained or
consultancy arrangement thereafter entered into by you.

For the purposes of this letter, the “Termination Payments” shall mean an amount
equal to (x) seventy-five percent (75%) of your annual salary in effect at the
time of your termination if the termination or resignation, as applicable, to
which such payment relates occurs on or prior to the first anniversary of the
Effective Date; or (y) fifty percent (50%) of your annual salary in effect at
the time of your termination if the termination or resignation, as applicable,
to which such payment relates occurs following the first anniversary of the
Effective Date.

9. Termination by You for “Good Reason”: In the event that your employment is
terminated due to a resignation by you for “Good Reason” (as defined below),
(i) you shall be eligible to receive (A) the Basic Termination Payments and
(B) subject to your execution of the Release, and such release having become
irrevocable, within seventy (70) days of the date of your termination of
employment, the Termination Payments, payable on the terms, condition and
schedule set forth in Section 8 hereof. For the avoidance of doubt, any
entitlements you may have under the Plan shall be governed by its terms. “Good
Reason” shall mean: (x) a material reduction in your annual salary or your
Annual FCF Bonus percentage, (y) a failure by Company to pay to you any annual
salary which has become payable and due to you in accordance with the terms
herein, or (z) a failure by Company to pay to you any entitlement which has
become payable and due to you in accordance with the terms of the Plan; provided
that, within thirty (30) days following any such reduction or failure, (1) you
shall have delivered written notice to Company of your intention to terminate
your employment for Good Reason, which notice specifies in reasonable detail the
circumstances claimed to give rise to your right to terminate your employment
for Good Reason, (2) you shall have provided Company with thirty (30) days after
receipt of such notice to cure such circumstances, and (3) failing a cure, you
shall have terminated your employment within thirty (30) days after the
expiration of the thirty (30)-day period set forth in clause (2).

 

3



--------------------------------------------------------------------------------

10. COBRA Benefits: Under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”), as amended, you may have the right, at your expense, to elect to
continue your and/or your dependents’ current medical health insurance coverage
including dental and vision insurance coverage under the group insurance plan
maintained by Company. Further information regarding COBRA’s coverage, including
enrollment forms and premium quotations, will be sent to you separately.

11. Restrictive Covenants: You hereby agree that you shall comply with and be
subject to the Restrictive Covenants set forth in Section 3.6 of the LLC
Agreement.

12. Indemnity: During the term of your employment and thereafter, Company shall
indemnify you against expenses (including but not limited to final judgments and
amounts paid in settlement to which Company has consented in writing, which
consent shall not be unreasonably withheld) in connection with litigation
against you arising out of the performance of your duties hereunder; provided
that (i) the foregoing indemnity shall only apply to matters for which you
perform your duties for Company in good faith and in a manner you reasonably
believe to be in or not opposed to the best interests of Company and not in
contravention of the instructions of any senior officer of Company and (ii) you
shall have provided Company with prompt notice of the commencement of any such
litigation. Company will provide defense counsel selected by Company. You agree
to cooperate in connection with any such litigation.

13. Complete Agreement: This letter, the Plan, the LLC Agreement and the
election form that you executed and submitted to Company on or prior to the
Effective Date in connection with your participation in the Plan set forth the
entire agreement and understanding between you and Company with respect to your
at-will employment with Company, and supersede and terminate any and all prior
agreements, arrangements and understandings, including without limitation, your
Prior Employment Agreement governing the subject matter thereof. No
representation, promise or inducement with respect to your at-will employment
with Company has been made by either party that is not embodied in this letter,
and neither party shall be bound by or liable for any such alleged
representation, promise or inducement not herein set forth.

14. Miscellaneous:

a. You acknowledge that services to be rendered by you under this letter are of
a special, unique and intellectual character which gives them peculiar value,
and that a breach or threatened breach of any provision in this letter, will
cause Company immediate irreparable injury and damage which cannot be reasonably
or adequately compensated in damages in an action at law. Accordingly, without
limiting any right or remedy which Company may have in such event, you
specifically agree that Company shall be entitled to injunctive relief to
enforce and protect its rights under this letter. The provisions of this section
shall not be construed as a waiver by Company of any rights which Company may
have to damages or any other remedy.

b. This letter shall be governed by and construed according to the laws of the
State of New York as applicable to agreements executed in and to be wholly
performed within such State. In the unlikely event that differences arise
between the parties related to or arising from this letter that are not resolved
by mutual agreement, to facilitate a judicial resolution and save time

 

4



--------------------------------------------------------------------------------

and expense of both parties, Company and you agree not to demand a trial by jury
in any action, proceeding or counterclaim.

c. As an at-will employee, you will be expected to comply with all of Company’s
policies and procedures, including Company’s Compliance & Ethics Program, as in
effect from time to time. Please understand that Company reserves the right to
interpret, change, supplement and discontinue any policies, rules, benefit plans
and programs at any time in its sole discretion.

d. All payments made to you hereunder shall be subject to applicable withholding
and social security taxes and other ordinary and customary payroll deductions.

e. This letter is intended to comply with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and will be interpreted in a manner
intended to comply with Section 409A of the Code (and any related regulations or
other pronouncements). Amounts payable under this letter shall be deemed not to
be a “deferral of compensation” subject to Section 409A of the Code to the
extent provided in the exceptions set forth in Treas. Reg.
Section 1.409A-1(b)(4) (“short-term deferrals”) and Treas. Reg.
Section 1.409A-1(b)(9) (“separation pay plans”) and other applicable provisions
of Treas. Reg. Section 1.409A-1 through A-6. References under this letter to a
termination of your employment shall be deemed to refer to the date upon which
you have experienced a “separation from service” within the meaning of
Section 409A of the Code. Notwithstanding anything herein to the contrary,
(i) if at the time of your separation from service with Company you are a
“specified employee” as defined in Section 409A of the Code (and any related
regulations or other pronouncements thereunder) and the deferral of the
commencement of any payments or benefits otherwise payable hereunder as a result
of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then Company will
defer the commencement of the payment of any such payments or benefits hereunder
(without any reduction in such payments or benefits ultimately paid or provided
to you) until the date that is six months following your separation from service
(or the earliest date as is permitted under Section 409A of the Code), at which
point all payments deferred pursuant to this Paragraph 14(e) shall be paid to
you in a lump sum and (ii) if any other payments of money or other benefits due
to you hereunder could cause the application of an accelerated or additional tax
under Section 409A of the Code, such payments or other benefits shall be
deferred if deferral will make such payment or other benefits compliant under
Section 409A of the Code, or otherwise such payment or other benefits shall be
restructured, to the extent possible, in a manner, determined by Company, that
does not cause such an accelerated or additional tax. To the extent any
reimbursements or in-kind benefits due to you under this letter constitute
“deferred compensation” under Section 409A of the Code, any such reimbursements
or in-kind benefits shall be paid to you in a manner consistent with Treas. Reg.
Section 1.409A-3(i)(1)(iv). Each payment made under this letter shall be
designated as a “separate payment” within the meaning of Section 409A of the
Code. For the avoidance of doubt, any continued health benefit plan coverage
that you are entitled to receive following your termination of employment is
expected to be exempt from Section 409A of the Code and, as such, shall not be
subject to delay pursuant to this paragraph.

 

5



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our understanding, please sign below and
return this letter to Company.

 

Yours Sincerely, WARNER MUSIC INC. By:  

/s/ Mark Ansorge

 

Accepted and Agreed:

/s/ Brian Robert

BRIAN ROBERTS

 

6



--------------------------------------------------------------------------------

SCHEDULE A

 

(a) You shall not be precluded personally, and for your own account, investing
or trading in real estate, stocks, bonds, securities, commodities, or other
forms of investment for your own benefit, except that your rights hereafter to
invest in any business or enterprise principally devoted to any activity which,
at the time of such investment, is competitive to any business or enterprise of
Company, or the subsidiaries or affiliates thereof, shall be limited to the
purchase of not more than two percent (2%) of the issued and outstanding stock
or other securities of a corporation listed on a national securities exchange or
traded in the over-the-counter market. In addition, to the extent such
activities do not interfere with the performance of your duties hereunder, you
shall not be precluded from on occasion rendering services to charitable
organizations.

 

7